Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2014

                                     No. 04-13-00885-CV

                                 IN RE Gary A. CAMPBELL,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10935
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER
        On March 17, 2014, Appellant Gary A. Campbell, an inmate acting pro se, moved this
court to order the Bexar County Sheriff to take his fingerprints for his name change application.
Appellant’s motion is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court